DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to double patenting have been fully considered and are persuasive in view of the terminal disclaimer filed and approved on 3/3/2021.  The double patenting rejection of 1/29/2021 has been withdrawn.
Applicant’s arguments, with respect to §102 have been fully considered and are persuasive.  The prior art rejection of 1/29/2021 has been withdrawn.

Reasons for Allowance
Claims 1, 2, 4-12, and 14-20.
The following is an examiner’s statement of reasons for allowance: the claims of the present application are directed to an apparatus for a beamformee, comprising: 
a first beamforming matrix device configured to generate a first beamforming matrix VWB from a channel H; 
an equivalent channel device configured to generate an equivalent channel Hk based on the channel H and the first beamforming matrix VWB, where k is a number that indicates a subcarrier index; and 
SC from the equivalent channel Hk.
The closest prior art of Shapira et al. (US 2011/0273977) discloses everything described above.
However, the prior art does not disclose the first beamforming matrix VWB has dimension NTX x K, wherein NTX is a number of transmit antennas of the apparatus, and where K is a number.
These limitations, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/16/2021